DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Paragraph 0026 – line 11, “plates 160” should be –plates 16--.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
simultaneously.  It is unclear how such a device would be configured.  Would the device include three frame units?  Would additional holders be applied to at least the first frame unit to hold both first and second load positioning beams? etc.  Is the claim intended to define a “kit” type claim listing available components?
Claim 8, the exact construction of the recited device is unclear, and the specification does not provide a well-defined description of how the device would be configured. More specifically, it is not clear how the device would be constructed such that holders would extend downward from one of the positioning beams to engage above a lateral beam as such.  Nowhere in the specification or drawings is such a device specifically detailed.  Would the holders be alternately positioned between the beam fins?  Would the holders include some type of notch to receive the lateral beam? etc.
Claim 13, the claim is generally very confusing, and the exact scope is unclear.  More specifically, the claim appears to recite use of a first single frame unit, two additional frame units, a first load positioning beam for use with the single frame unit and a plurality of second beams with the additional frame units.  There does not appear to be support in the originally filed papers for such a configuration which employs a first beam with a first frame unit and second beams with additional plural frame units simultaneously.  It is unclear how such a device would be configured or function.  Would the device include three frame units?  Would additional holders be applied to at least the first frame unit to hold both first and second load positioning beams? etc.  

Claim 15, the disclosure does not provide sufficient/clear support for a step of “determining an optimal position” as recited.  The specification text has been re-read in light of this language and broadly references placement of a handled object but does not clearly support how an “optimal position” as such would be determined.  For example, how is the position of beams based on load weight determined?  Are c.g.’s of the beams and load calculated and then compared somehow to determine positioning?  How is “optimal positioning” determined based on “shape” accomplished?  How is this done if the handled object is asymmetrical as is common in the art? etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, “the frame unit” in line 1, “the width of the load platform”, and “the sides of the load platform” lack clear antecedent basis.
Claim 3, “the load platform” in the last line lacks clear antecedent basis as multiple load platforms are previously referenced/introduced.  Additionally, the referenced transverse beam is confusing as it is not clear if/how it relates to the transverse beams introduced in intervening claim 2.
Claim 4, the claim is generally very confusing and not understood.  More specifically, the phrase “realized to engage with” used throughout the claim is indefinite as discussed above regarding claim 1.  Additionally, the frame units introduced on lines 3 and 5 are generally confusing in that it is not clear if/how they relate to the previously recited frame units in the base claim.  Finally, the part adapters introduced on lines 2 and 4 are generally confusing in that it is not clear if/how they relate to the previously recited part adapter in the base claim. 
Claim 5 is generally very confusing and not wholly understood. The “load positioning beam” on line 3  and “the load-positioning beam” in the last line are generally confusing in that it is not clear if/how they relate to the previously recited beams introduced in the base claim.  Moreover, it is not clear if the 
Claim 6, the “load positioning beam” bridging the last two lines is generally confusing in that it is not clear if/how it relates to the previously recited beams introduced in the base claim.  Additionally, “the frame unit” at the end of the claim lacks clear antecedent basis.
Claim 7, the “load positioning beam” in the last line is generally confusing in that it is not clear if/how it relates to the previously recited beams introduced in the base claim or intervening claim 6.  Additionally, “the frame unit” lacks clear antecedent basis. Finally, the “holder” introduced in line 2 is generally confusing in that it is not clear if/how it relates to the previously recited holders introduced in intervening claim 6.  
Claim 8, the exact configuration of the claimed invention is unclear for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, the “load positioning beam” in line 2 is generally confusing in that it is not clear if/how it relates to the previously recited beams introduced in the base claim or intervening claims 6.  Additionally, “the frame unit” lacks clear antecedent basis. Finally, the “holder” introduced in line 2 is generally confusing in that it is not clear if/how it relates to the previously recited holders introduced in intervening claim 6.  
Claim 9,the claim is generally very confusing and not wholly understood. In the last line the “load positioning beam” is generally confusing in that it is not clear if/how it relates to the previously recited beams introduced in the base claim or intervening claim 6.  Additionally, the “holder” introduced in line 2 is particularly confusing in that it is not clear if/how it relates to the previously recited holders introduced in intervening claim 6.  Is the recited plate/cut-out part of the holder of claim 6? etc.
Claim 10, the “load positioning beam” in line 3 is generally confusing in that it is not clear if/how it relates to the previously recited beams introduced in the base claim or the intervening claims.  
Claim 11, the phrase “realized to connect to” is indefinite.  For example, is the phrase “realized to connect to a wind turbine tower head interface” intended to positively recite the tower head? What does it mean to “realize” something in this context?  
Claim 12, the phrase “realized to connect to” is indefinite.  For example, is the phrase “realized to connect to a wind turbine tower head interface” intended to positively recite the tower head? What does it mean to “realize” something in this context?  
Claim 13, the exact configuration of the claimed invention is unclear for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, the frame units introduced on lines 3 and 6 are generally confusing in that it is not clear if/how they relate to the previously recited frame units in the base claim.  The referenced “first load-positioning beam” bridging lines 4 and 5, the “at least one second load positioning beam” bridging lines 7 and 8,  and “the load-positioning beam” in the second to last line are generally confusing in that it is not clear if/how they relate to the previously recited beams introduced in the base claim.  The load platforms referenced on line 7 are generally confusing as it is not clear if/how these platforms relate back to previously recited platform(s).  The phrase “a transport assembly according to a pair of adjacent load platforms” is not understood.  Further, the part adapter introduced on line 9 is generally confusing in that it is not clear if/how it relates to the previously recited part adapter in the base claim. Finally, “the frame units”, “the transport assembly”, and “the part adapter” in the last four lines each lack clear antecedent basis.
Claim 14, the exact configuration of the claimed invention is unclear for the reasons discussed above in the section 112 first paragraph rejection.  Additionally, “the frame unit” and “the load platform” on line 2 lack clear antecedent basis.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen et al. ‘239.
Poulsen teaches a transport assembly (100) for securing a large heavy load comprising a first frame unit (the end assembly including beam 132 and at least connectors 112b and 116b) as broadly claimed.  The frame unit is designed for transport on a transport carrier and is deemed “realized to lie on a load platform” of a transport vehicle as broadly claimed and as best understood.  The device includes at least one first load-positioning beam (at 136d+) which is “realized to span” the single first frame unit as broadly claimed and as best understood.  The device additionally comprises a number of second load-positioning beams
Claim 1, the device is utilized for securing to a transport (e.g. a ship or truck) and is deemed for securing to a load platform during a transport maneuver as broadly claimed and as best understood.   Additionally note, in as much as the transport platform per se is not a positively recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.  As noted above in the section 112 rejections, the exact configuration including a frame unit and additionally adjacent frame units with the first and second beams is particularly confusing, and the claim is being interpreted to the best extent possible.

Claim 2, the first frame unit comprises a plurality of transverse beams (e.g. the fork pocket tubes/beams surrounding 138a and 138b) which arranged to extend across the width of a load platform as broadly claimed and as best understood.  Again noting, in as much as the transport platform per se is not a positively recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.  Beams 136a and 136c serve to support/hold the transverse beams at least to some degree and are deemed to hold the transverse beams in place as broadly claimed and as best understood.  The relied upon lateral beams are capable of being positioned at the sides of a load platform such that they extend lengthways and are deemed arranged as broadly claimed and as best understood.

Claim 3, the relied upon beams are capable of use such that they rest on a load platform and are deemed arranged as broadly claimed and as best understood.  Moreover, in as much as the transport 

Claim 4, the claim is generally very confusing as discussed above in the section 112 rejections and is being interpreted to the best extent possible.  The relied upon adapter assembly is centrally positioned on the structure, and the beams are deemed realized to engage with the adapter relative to frame units as broadly claimed and as best understood.

Claim 6, at least the crossing beams (e.g. the fork pocket tubes/beams surrounding 138a and 138b) serve to support/hold the positioning beams at least to some degree and are deemed to hold the beams in place as broadly claimed and as best understood.  The crossing beams are deemed fairly readable on holders as broadly claimed and as best understood.

Claim 7, the relied upon holder element (e.g. the beam surrounding 138a) extends up from a bottom portion of beam 136c which is deemed to define a “lateral” beam as broadly claimed.  The holder element engages at least load-positioning beam 106 from below, and the device is configured as broadly claimed and as best understood.

Claim 8, the relied upon holder element (e.g. the beam surrounding 138a) extends down from a top portion of load-positioning beam 106 and engages at least a bottom portion of beam 136c from above.  Beam 136c is deemed to define a “lateral” beam, and the device is configured as broadly claimed and as best understood.



Claim 12, the device is deemed capable of connecting the recited interface and is deemed “realized to connect” as broadly claimed and as best understood.  Moreover, in as much as the head is apparently not a positively recited element of the instant claimed combination, the functional language relating thereto is given little patentable weight.

Claim 13, the device is designed to engage a heavy load via the relied upon adapter structure discussed with regard to claim 1 above.  In general the claim is very confusing as discussed above in the section 112 rejections, and the exact scope of the claim is unclear.  The device is utilized with frame units and load beams as best understood and as broadly claimed.  Again note also the discussion above regarding claim 1 with respect to the recited beams and frame units.

Claims 14 and 15, the claims are generally very confusing for the reasons discussed above in the section 112 rejections and are being interpreted to the best extent possible.  The Poulsen device is clearly designed with the weight of the handled object and positioning of the object and assembled components taken into consideration.  To this end, the reference contemplates positioning as broadly claimed and as best understood.

The failure to apply the prior art to claims 5 and 9-10 should not be construed as an indication of allowable subject matter.  Because these claims so seriously fail to meet the requirements of 35USC section 112 for the reasons stated above, it is not possible at this time to apply the prior art to the claims in deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein.  See Ex parte Lyell, 17USPQ2d 1548, 1552.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delgado Matarranz et al. and Nguyen et al. are cited as additional examples of large object transport systems known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612